Appendix A to the Operating Expenses Limitation Agreement (as amended to add a Retail Class to the Scharf Balanced Opportunity Fund, to re-designate the Investor Class as an Institutional Class of the Scharf Balanced Opportunity Fund and to reduce the new Institutional Class expense cap, also amended to reduce the expense cap for the Scharf Global Opportunity Fund; effective as of January 21, 2016) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Scharf Fund Institutional Class July 1, 2015 through January 27, 2018, and thereafter 1.09% Retail Class July 1, 2015 through January 27, 2018, and thereafter 1.34% Scharf Balanced Opportunity Fund InstitutionalClass January 21, 2016 through January 27, 2018, and thereafter 1.05% Retail Class January 21, 2016 through January 27, 2018 and thereafter 1.30% Scharf Global Opportunity Fund Retail Class Inception through January 27, 2016 0.50% January 21, 2016 through January 27, 2017 0.65% January 28, 2017 through January 27, 2018 1.50% January 28, 2018 and thereafter 1.50% Scharf Alpha Opportunity Fund Institutional Class Inception through January 27, 2017 0.75% January 27, 2017 through January 27, 2018 1.25% Retail Class Inception through January 27, 2017 1.00% January 27, 2017 through January 27, 2018 1.50% ADVISORS SERIES TRUST SCHARF INVESTMENTS, LLC on behalf of the Funds listed on Appendix A By: /s/ Douglas G. Hess By: /s/ Brian A. Krawez Name:Douglas G. Hess Name:Brian A. Krawez Title:President Title:President 1
